          Case 1:19-cv-11121-JGD Document 7 Filed 06/18/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                     Plaintiff,                       )
                                                      )
                 v.                                   )       Civil No. 19-11121-JGD
                                                      )
LETTER FROM ALEXANDER HAMILTON                        )
TO THE MARQUIS DE LAFAYETTE DATED                     )
JULY 21, 1780                                         )
                     Defendant.                       )

           ASSENTED-TO MOTION FOR EXTENSION OF TIME TO FILE A
                       CLAIM TO CIVIL COMPLAINT

       The United States of America, by its attorney, Andrew E. Lelling, United States Attorney

for the District of Massachusetts, respectfully requests an approximately thirty (30) day extension

to July 26, 2019 for Ann-Stewart Boss, the Estate of R.E. Crane, and/or the Massachusetts State

Archives (the “Interested Parties”) to file a claim in the above-captioned matter. On May 15, 2019,

the United States filed a Verified Complaint for Forfeiture in Rem (the “Complaint”). See Docket

No. 1. On May 16, 2019, the Court issued the Warrant and Monition. See Docket No. 4. All

known interested parties as identified in the Warrant and Monition were served a copy of the

Complaint and the Warrant and Monition. See Docket No. 6. Pursuant to Supp. Rule G(5)(A),

(B), a person who asserts an interest in the defendant property may contest the forfeiture by filing

a claim within thirty-five (35) days after receipt of actual notice, and an answer must be filed

within twenty-one (21) days of the claim being filed. Therefore, any claims of interest should be

filed on or about June 26, 2019.

       As reason for this request, the United States and the Interested Parties have entered into

settlement discussions to resolve this matter. An additional thirty days will allow those discussions

to continue.
          Case 1:19-cv-11121-JGD Document 7 Filed 06/18/19 Page 2 of 2



       Pursuant to Supp. Rule G (5)(a)(ii), the Court may, for good cause, set a different time for

a claim and answer to be filed. Accordingly, the United States respectfully requests that the

claim deadline be extended to and including July 26, 2019.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING
                                                      United States Attorney

                                              By:      /s/ Carol E. Head
                                                      CAROL E. HEAD, B.B.O. # 652170
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3100
Dated: June 18, 2019                                  carol.head@usdoj.gov

                                 CERTIFICATE OF SERIVCE

       I hereby certify that the foregoing Motion, was filed through the Electronic Case Filing
system and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.

                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: June 18, 2019                                  Assistant U.S. Attorney

                             LOCAL RULE 7.1 CERTIFICATION

       I, Carol E. Head, Assistant United States Attorney, certify that I spoke with Ernest E.
Badway, Esq., counsel for Ann-Stewart Boss and the Estate of R. E. Crane, and Rebecca S.
Murray and Laurie Flynn, Esq., on behalf of the Massachusetts State Archives, and they have
assented to this motion.

                                                      /s/ Carol E. Head
                                                      CAROL E. HEAD
Dated: June 18, 2019                                  Assistant United States Attorney




                                                 2
